Citation Nr: 0837789	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-24 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.  

2. The veteran's claimed PTSD stressors could not be verified 
by the VA.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the August 2004 letter, 
provided before the adjudication of this claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  Though 
the veteran has not been provided a VA examination related to 
this claim, there is no need for such an exam, as absent 
verified stressors an examination is not required.  
Essentially, the VA's duty to provide an examination has not 
been triggered.  See 38 C.F.R. § 3.159(a).  The veteran's 
service treatment records, VA treatment records and relevant 
medical statements were obtained, and he declined a hearing 
on this matter.  Further, the Board does not have notice of 
any additional evidence which is relevant that the VA has 
failed to obtain.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain the evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to develop evidence 
is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as psychosis, is manifest to a compensable degree within one 
year after separation from service the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he developed PTSD as a result of 
his experiences in Vietnam; however, after reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence weighs against the veteran's claim because there 
is no credible supporting evidence that the claimed in-
service stressors occurred.  

The veteran's DD-214 indicates his Military Occupational 
Specialty was that of Heavy Truck Driver and the veteran 
received no medals indicating he was engaged in combat.

In the veteran's August 2004 Statement in Support of Claim, 
he made specific statements related to his claim.  The 
veteran described coming under enemy fire, an instance when 
an enemy gained entry to the post, and various accidents he 
witnessed while driving in convoys.  Additionally, the 
veteran detailed his fear around enemy prisoners that were 
captured and kept in his vicinity.  

In an August 2004 correspondence, the VA requested the 
veteran provide details related to his PTSD stressors, 
including where and when the specific incidents occurred, and 
the names and unit assignments of any causalities the veteran 
witnessed.  In an August 2004 statement, the veteran again 
described coming under enemy fire, an instance when an enemy 
gained entry to the post, and various accidents he witnessed 
while driving in convoys; however, he failed to provide any 
timeframe for these incidents.  

After receiving the July 2005 statement of the case denying 
his PTSD service connection claim, based on VA's inability to 
verify the veteran's PTSD stressors, the veteran submitted a 
July 2005 statement.  In this statement, the veteran again 
mentioned traffic accidents he witnessed while in Vietnam and 
how South Vietnamese soldiers were injured in these 
accidents.  Further, he discussed his convoy coming under 
attack.  The veteran also once more described an instance 
where an intruder came onto the military post with a grenade, 
though the veteran was unsure how this situation was 
resolved, and he described his interactions with a fellow 
soldier that was addicted to drugs who sent to the hospital, 
after which the veteran never saw him.  

In August 2006, the veteran appeared for a hearing at the RO 
related to his PTSD claim.  At this time, the veteran 
recounted many of the stressors mentioned in previous 
statements.  During this hearing, the veteran did mention an 
instance where shots were fired over his head while in the 
latrine; however, the veteran indicated he reported this to 
no one and was unsure where the shots originated.  During 
this hearing the veteran also indicated he would submit a 
statement from a fellow soldier (and he did in March 2007), 
but this statement only described a general feeling of danger 
in Vietnam and failed describe any of the veteran's stressors 
(though soldier did recount his own experiences in Vietnam).  
The RO continued to deny the claim, and the appeal was 
ultimately transferred to the Board.  

The Board notes that the veteran's claim file contains 
multiple diagnosis of PTSD and PTSD related treatment.  A VA 
Urgent Care Note dated in July 2004 and a July 2004 VA 
Psychiatry Progress Note both indicate the veteran has a 
diagnosis of PTSD.  Additionally, private treatment notes 
dated from June 2005 through January 2007 contain PTSD 
diagnoses and detail the veteran's treatment for this 
condition.  August 2004 and July 2007 medical opinions from 
the veteran's private psychologist also indicate the veteran 
was diagnosed with PTSD and describe his treatment.  However, 
the veteran's PTSD diagnosis and treatment are based 
primarily on his own account of stressors, and not 
independent verification of stressors.  In the absence of a 
verified stressor, a medical diagnosis alone is insufficient 
to support the claim.  See Stone v. Nicholson, 20 Vet. 
App. 231 (2005); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that simply because a physician or health 
professional accepts an appellant's description of stressors 
as credible and diagnose an appellant with combat related 
PTSD, there is no requirement the Board grant service 
connection for PTSD.  See Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  See Swan v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Here, the in-service stressor events the veteran mentions are 
either of a nature that it would not be reasonably expected 
to have been recorded in U. S. Military records, or too 
imprecise as to time and place to attempt to corroborate.  
Cleary, the veteran simply reporting coming under 
fire/attack, being made aware that a saboteur gained access 
to his base, witnessing accidents, or observing POW's, 
without more precise information as to dates and places would 
not be events that could be meaningfully researched so as to 
place the veteran in the vicinity of such occurrences.  
Likewise, accidents involving South Vietnamese, the nature of 
the veteran's relationship with other soldiers or the veteran 
not reporting an occasion where thought he heard gunfire 
while in a latrine, would not be the subject of U.S. military 
records.   

Accordingly, the Board finds that the evidence fails to 
support the occurrence of the veteran's claimed in-service 
PTSD stressors.  As such, a basis upon which to establish 
service connection has not been presented and the appeal is 
denied.  The preponderance of the evidence being against the 
veteran's claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).    


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


